United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-1693WM
                                 _____________

Danny Croman,                          *
                                       *
            Plaintiff-Appellant,       *
                                       *
      v.                               *
                                       * Appeal from the United States
City of Kansas City, Missouri;         * District Court for the Western
                                       * District of Missouri.
            Defendant-Appellee,        *
                                       *       [UNPUBLISHED]
Valissa Smith, Reporter, KCTV          *
Channel 5; Anne Peterson, Anchor,      *
KCTV, Channel 5,                       *
                                       *
            Defendants.                *
                                 _____________

                           Submitted: November 2, 1998
                               Filed: November 9, 1998
                                _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       Danny Croman appeals the district court's adverse grant of summary judgment
in Croman's 42 U.S.C. § 1983 lawsuit. Having carefully reviewed the record and the
parties' briefs, we conclude the district court's judgment was correct and no useful
purpose will be served by an extended discussion. We affirm substantially for the
reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-